DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
This is the first action on the merits for application 17450086 filed on 10/06/2021.  Claims 1-10 are pending.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022, 10/06/2021 have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a wet clutch device or a wet brake device “; “disk”; “plate”; “plurality of wet disks” as claimed in claims 1, 3  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

	The disclosure is objected to because of the following informalities: the abstract includes phrases, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc., it should avoid using those phrases.  See MPEP 608.01(b). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a lubricant composition containing a fullerene at a mass percentage of 0.0001% or more and a mass percentage of less than a saturation solubility of the fullerene” in lines 11-15. It is unclear because the claim appears to be claiming for two compositions because they appear to recite two separate mass percentages; however, from specification ¶[0025] describes there is only one composition. Examiner suggests to amend the limitation as follows: “mass percentage is greater than .0001% and less than the saturation solubility of the fullerene” or similar.
	Claim 2 recites “lubricant composition contains 0.001% by mass or more and 0.01% by mass or less of the fullerene”. It is unclear because the claim appears to be claiming for two compositions because the word “and” however from specification ¶[0025] describes lubricant composition has a  range of upper limit content of fullerene in lubricant composition. Therefore, examiner suggest to amend the limitation to be similar to the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 3261440) in view of Igarashi (US20180086771).

Claim 1: Graham discloses a device for use as a wet clutch device or a wet brake device (see title), comprising: 
a disk (Fig.1, 14) to which a rotational force is input; and
 a plate (15) to which the rotational force from the disk is transmitted; wherein the disk and the plate are engageable/separable (see col.3 lines 47-55), and a lubricant (e.g. cooling oil) is supplied between the disk and plate (see claim 1).
Graham does not disclose a lubricant composition containing a fullerene at a mass percentage of 0.0001% or more and a mass percentage of less than a saturation solubility of the fullerene. 
Igarashi teaches a lubricant composition containing a fullerene at a mass percentage of 0.0001% or more and a mass percentage of less than a saturation solubility of the fullerene (¶[0054] or table 2: the concentration of lubricant solution is 0.001%).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have Igarashi’s teaching such that a lubricant composition containing a fullerene at a mass percentage of 0.0001% or more and a mass percentage of less than a saturation solubility of the fullerene in the device of Graham in order to obtain good lubricity and smoothness (see ¶[0035])

Claim 2: Graham and Igarashi as modified device disclose the device according to claim 1, wherein the lubricant composition contains 0.001% by mass or more and 0.01% by mass or less of the fullerene (as shown in table 2 or ¶[0054]).
Claim 3: Graham and Igarashi as modified device disclose the device according to claim 1, wherein the device includes a plurality of wet disks (Graham: col.1 lines 52-53).
Claim 4: Graham and Igarashi as modified device disclose the device according to claim 2, wherein the device includes a plurality of wet disks (Graham: col.1 lines 52-53).
Claim 5: Graham and Igarashi as modified device disclose the device according to claim 1, wherein the plate (15) rotates together with the disk (14).
Claim 6 : Graham and Igarashi as modified device disclose the device according to claim 2, wherein the plate (15) rotates together with the disk (14).
Claim 7:  Graham and Igarashi as modified device disclose the device according to claim 3, wherein the plate (15) rotates together with the disk (14).
Claim 8: Graham and Igarashi as modified device the device according to claim 1, wherein the plate (15) is stationary (when the device is not engaged position)
Claim 9: Graham and Igarashi as modified device the device according to claim 2, wherein the plate (15) is stationary (when the device is not engaged position).
Claim 10: Graham and Igarashi as modified device the device according to claim 3, wherein the plate (15) is stationary (when the device is not engaged position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Yohsii (US 20050271573) discloses fibrous fullerene crystal see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659